HEANEY, Circuit Judge,
dissenting.
I respectfully dissent. In my view, the district court must be reversed because its findings do not comport with the prior directions of this Court and because they are, in any event, clearly erroneous.
In this Court’s prior opinion, Judge John R. Gibson stated:
In short, the disposition of this case upon remand will depend, first, on whether Elrod-Branti or Pickering-Con-nick should be applied to judge the conduct the road-graders allege is protected, and, second, on whether, in any event, the discharges in each particular case stemmed from mixed motives to be evaluated under the Mount Healthy standard.
Horton v. Taylor, 767 F.2d 471, 481 (8th Cir.1985) (emphasis added).
On remand, the district court, in an unpublished opinion, found that the motivation for terminations was partially based upon the party affiliation of the plaintiffs. It then stated:
The court finds that other motivation for the discharges include ineffective and inefficient work, knocking down mailboxes, destruction of personal property, damaging culverts, improperly grading roads, refusing to grade certain sections of road, leaving rock and debris piled in the roadways, grading private driveways, instances of failing to properly maintain equipment, spending work hours at stores and coffee shops, and sleeping in county equipment.
Assuming, for the moment, that this may be a mixed motive case, the district judge failed to comply with this Court’s opinion directing the district court to determine whether the discharge in each particular case was from a mixed motive; the result being that all five defendants are tarred with the very broad brush of ineffectiveness, inefficiency, destruction of property and malingering. This, notwithstanding the fact that the only thread that conceivably tied the five plaintiffs together, other than their politics, was the statement of Judge Taylor that from information he got, it appeared the five “kind of flocked together * * * they just stayed around by theirself [sic].” Transcript of supplemental hearing on remand at 128. At the minimum, therefore, this case must be remanded to the district court to require it to consider each of the plaintiffs separately.
In my view, however, a remand is unnecessary. We should reverse with direction to the district court to determine the damage that each plaintiff suffered as a result of his being fired for his political affiliation. This result is required because, in my view, the district court’s findings are clearly erroneous.
My reasons are as follows:
(1) All the plaintiffs, except one, were fired the day after election. “They were told that, at that time, they did not have a job.” Transcript of Trial at 43. They were *480not given a reason at that time for their discharge. They were replaced by Democrats with no prior experience. The fifth plaintiff was fired about one week after election and no reason was given to him for this action.
(2) Judge Taylor testified at trial that persons had complained to him about the work of one or more of the plaintiffs before the election. He also testified that he observed that some road work in the county had not been properly done and that, in some instances, one or more of the plaintiffs had failed to grade roads on which the homeowners were primarily Democrats. Yet, he never gave any of the plaintiffs an opportunity to respond to these allegations before discharging them. The only impression that one can gain from his testimony was that he had run for election on a platform of better roads, and that his way of fulfilling his campaign platform was to fire those Republicans in the road crew that had supported his Republican opponent.
(3) In most instances, the complaints brought forward in court were ancient, trivial, or clearly rebutted. In other instances, neither Judge Taylor nor any other witness was able to relate the alleged improper conduct to any particular plaintiff.
As difficult as it is to break a long tradition of rewarding political supporters with jobs and punishing political opponents with loss of jobs, the Supreme Court has said the tradition must be broken. We should do so here.